Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2021

                                   No. 04-21-00346-CR

                                      Noel RAMOS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR5308B
                          Honorable Pat Priest, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on October 6, 2021.


                                             _____________________________
                                             Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court